Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 06/01/22, after the Non Final Office Action on 03/21/22. Claim 11 has been cancelled; and claims 1, 12, 19, 20 have been amended. 
Claims 1-10 and 12-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview communication with applicant’s Attorney Steven Lessoff (410-844-4574, email: shimonl@patnetpro.com) on June 9, 2022.

Amendment of Claims (regarding the Amendment filed on 06/01/2022): 
Claim 1 – amend lines 15-16 as follows: 
-- wherein the shielding metal layer [[and]] comprises a plurality of shielding metal wirings, each of the --
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a shielding metal layer; an active material layer disposed on the first metal layer; a second metal layer disposed on the active material layer, wherein the second metal layer comprises a source electrode layer of the switch components, a drain electrode layer of the switch components, and a plurality of data lines crossed with the scan lines, wherein the scan lines and the data lines are crossed to define a plurality of pixel opening areas; a pixel electrode layer disposed in the pixel opening areas and partially overlapping the shielding metal layer; and a common electrode layer disposed on the data lines; wherein the shielding metal layer comprises a plurality of shielding metal wirings, each of the shielding metal wirings comprises at least one corner at a portion overlapping the pixel opening areas, the corner is an outer corner arranged relative to the pixel electrode layer, and a protrusion is arranged at the outer corner.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-9 are also allowed by their virtue of dependency.
The primary reason for the allowance of the independent claim 12 is the inclusion of the limitation 
“…a-second metal laver disposed on the active material layer, wherein the second metal layer comprises a source electrode layer of the switch components, a drain electrode layer of the switch components, and a plurality of data lines crossed with the scan lines, wherein the scan lines and the data lines are crossed to define a plurality of pixel opening areas: a pixel electrode layer disposed in the pixel opening areas and partially overlapping with the shielding metal layer; and a common electrode layer disposed on the data lines; wherein the shielding metal layer comprises a plurality of shielding metal wirings, an overlapped part of the shielding metal wirings, each of the shielding metal wirings comprises at least one corner at a portion overlapping the pixel opening areas, the corner is an outer corner arranged facing the pixel electrode layer, and a protrusion is arranged at the outer corner.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 12. Claims 13-20 are also allowed by their virtue of dependency.
Wu CN 110928090, Yoshida et al. US 2010/0079694 and Kim US 2008/0136992 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871









==
1. (Currently Amended) An array substrate, comprising: a substrate; a first metal layer disposed on the substrate, wherein the first metal layer comprises a gate electrode layer of switch components, a plurality of scan lines connected to the gate electrode layer, and a shielding metal layer; an active material layer disposed on the first metal layer; a second metal layer disposed on the active material layer, wherein the second metal layer comprises a source electrode layer of the switch components, a drain electrode layer of the switch components, and a plurality of data lines crossed with the scan lines, wherein the scan lines and the data lines are crossed to define a plurality of pixel opening areas; a pixel electrode layer disposed in the pixel opening areas and partially overlapping the shielding metal layer; and a common electrode layer disposed on the data lines; wherein facing the pixel electrode layer, and a protrusion is arranged at the outer corner.  
2. (Currently Amended) The array substrate in claim 1, wherein the shielding metal layer is disposed between the pixel electrode layer and the data lines, each of the shielding metal wirings comprises a first shielding metal wiring and a second shielding metal wiring which are connected end to end in a closed ring, the first shielding metal wiring is arranged in parallel with the data lines, and the second shielding metal wiring is arranged in parallel with the scan lines; Page 2 of 13wherein the outer corner is arranged at opposite ends of the first shielding metal wiring and/or the second shielding metal wiring.  
3. (Original) The array substrate in claim 2, wherein the outer corner comprises a first outer corner, each of the opposite ends of the first shielding metal wiring comprises a first bending section and a second bending section connected to the first bending section, the first bending section bends in a direction close to and perpendicular to the data lines, the second bending section bends in an extending direction of the data lines, and the first outer corner is arranged at the first bending section.  
4. (Original) The array substrate in claim 3, wherein the first bending section further comprises a first inner corner, and an orthographic projection of the data lines on the substrate covers an orthographic projection of the first inner corner on the substrate.  
5. (Original) The array substrate in claim 3, wherein two first shielding metal wirings are symmetrically distributed on opposite sides of each of the data lines, each of the two first shielding metal wirings comprises a part which is connected to the second bending section and extended along the data lines, and two parts of the two first shielding metal wirings are combined to form a trace which is connected to the second shielding metal wiring.  
6. (Previously presented) The array substrate in claim 4, wherein an orthographic projection of the common electrode layer on the substrate covers an orthographic projection of a first inner corner on the substrate.  
7. (Original) The array substrate in claim 2, wherein the outer corner comprises a second outer corner, each of the opposite ends of the second shielding metal wiring comprises a third bending section and a fourth bending section connected to the third Page 3 of 13bending section, the third bending section bends in a direction close to and perpendicular to the data lines, the fourth bending section bends in an extending direction of the data lines, and the second outer corner is arranged at the third bending section.  
8. (Original) The array substrate in claim 7, wherein the third bending section further comprises a second inner corner, and an orthographic projection of the scan lines on the substrate covers an orthographic projection of the second inner corner on the substrate.  
9. (Original) The array substrate in claim 1, wherein an orthographic projection of the protrusion on the substrate is a figure enclosed by line segments, and corners of the figure enclosed by the line segments have right angles.  
10. (Original) The array substrate in claim 1, wherein the active material layer comprises a gate insulating layer, a semiconductor layer, and an ohmic contact layer arranged sequentially in the switch components.  
11. (Canceled)  
12. (Currently amended) An array substrate, comprising: a substrate: a first metal layer disposed on the substrate, wherein the first metal layer comprises a gate _electrode layer of switch components _a plurality of scan lines connected to the gate electrode layer, and a shielding metal layer; an active material layer disposed on the first metal layer; 
a-second metal laver disposed on the active material layer, wherein the second metal layer comprises a source electrode layer of the switch components, a drain electrode layer of the switch components, and a plurality of data lines crossed with the Page 4 of 13scan lines, wherein the scan lines and the data lines are crossed to define a plurality of pixel opening areas: a pixel electrode layer disposed in the pixel opening areas and partially overlapping with the shielding metal layer; and a common electrode layer disposed on the data lines; wherein the shielding metal layer comprises a plurality of shielding metal wirings, an overlapped part of the shielding metal wirings, each of the shielding metal wirings comprises at least one corner at a portion overlapping the pixel opening areas, the corner is an outer corner arranged facing the pixel electrode layer, and a protrusion is arranged at the outer corner,
 closed ring, the first shielding metal wiring is arranged in parallel with the data lines, and the second shielding metal wiring is arranged in parallel with the scan lines; wherein the outer corner is arranged at opposite ends of the first shielding metal wiring and/or the second shielding metal wiring.  
13. (Original) The array substrate in claim 12, wherein the outer corner comprises a first outer corner, each of the opposite ends of the first shielding metal wiring comprises a first bending section and a second bending section connected to the first bending section, the first bending section bends in a direction close to and perpendicular to the data lines, the second bending section bends in an extending direction of the data lines, and the first outer corner is arranged at the first bending section.  
14. (Original) The array substrate in claim 13, wherein the first bending section further comprises a first inner corner, and an orthographic projection of the data lines on the substrate covers an orthographic projection of the first inner corner on the substrate.  
15. (Original) The array substrate in claim 13, wherein two first shielding metal wirings are symmetrically distributed on opposite sides of each of the data lines, each of the two first shielding metal wirings comprises a part which is connected to the second bending section and extended along the data lines, and two parts of the two first shielding metal wirings are combined to form a trace which is connected to the second shielding metal wiring.  
16 (Previously presented) The array substrate in claim 14, wherein an orthographic projection of the common electrode layer on the substrate covers an orthographic projection of a first inner corner on the substrate.  
17. (Original) The array substrate in claim 12, wherein the outer corner comprises a second outer corner, each of the opposite ends of the second shielding metal wiring comprises a third bending section and a fourth bending section connected to the third bending section, the third bending section bends in a direction close to and perpendicular to the data lines, the fourth bending section bends in an extending direction of the data lines, and the second outer corner is arranged at the third bending section.  
18. (Original) The array substrate in claim 17, wherein the third bending section further comprises a second inner corner, and an orthographic projection of the scan lines on the substrate covers an orthographic projection of the second inner corner on the substrate.  
19. (Currently amended) The array substrate in claim [[11]]12, wherein an orthographic projection of the protrusion on the substrate is a figure enclosed by line segments, and corners of the figure enclosed by the line segments have right angles.  
20. (Currently amended) A display panel, comprising the array substrate in claim